NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2421-19T2

STATE OF NEW JERSEY,

         Plaintiff-Appellant,

v.

ANTHONY PINSON, DARNELL
KONTEH, ANTOINE WILLIAMS,
SHAHEED WROTEN, DANIQUE
SIMPSON, ASHLEY STEWART,
and PAUL SEXTON,

         Defendants-Respondents.


                   Submitted May 19, 2020 – Decided May 22, 2020

                   Before Judges Accurso and Gilson.

                   On appeal from an interlocutory order of the Superior
                   Court of New Jersey, Law Division, Middlesex
                   County, Indictment Nos. 18-02-0346, 18-02-0348, 18-02-
                   0349, 18-02-0350, 18-02-0351, 18-02-0352, 18-02-0353,
                   and 19-04-0700.

                   Christopher L.C. Kuberiet, Acting Middlesex County
                   Prosecutor, attorney for appellant (David M. Liston,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the briefs).
            Joseph E. Krakora, Public Defender, attorney for
            respondent Anthony Pinson (Elizabeth C. Jarit,
            Deputy Public Defender, of counsel and on the brief).

            Joseph E. Krakora, Public Defender, attorney for
            respondents Darnell Konteh and Ashley Stewart, joins
            in the brief of respondent Anthony Pinson.

            Mazraani & Liguori, LLP, attorneys for respondent
            Antoine Williams, join in the brief of respondent
            Anthony Pinson.

            The Serruto Law Firm, PC and Lindsay B. Gargano,
            Deputy Public Defender, attorneys for respondent
            Danique Simpson, join in the brief of respondent
            Anthony Pinson.

            Yonta Law, LLC, attorneys for respondent Paul
            Sexton, join in the brief of respondent Anthony
            Pinson.

PER CURIAM

      We granted the State's motion for leave to appeal the trial court's

February 5, 2020 order barring defendant Paul Sexton, a cooperating co-

defendant, from testifying at trial in connection with the eight indictments

listed in the caption as a sanction for the State's failure to comply with court

orders for discovery. We accelerated this interlocutory appeal and stayed trial

pending our disposition. Two weeks ago, however, the Supreme Court granted

defendants' motion for leave to appeal in the related matter of State v. Pinson,

461 N.J. Super. 536 (App. Div. 2019), the State's interlocutory appeal of

                                                                            A-2421-19T2
                                         2
orders suppressing evidence seized in the course of executing an arrest

warrant, and summarily remanded to the trial court with instructions to

conduct a Franks1 hearing.

       The State now argues we should temporarily remand this matter to the

trial court pending the Franks hearing because "[t]he issues before the trial

court and this court are not sufficiently discrete to allow for bifurcated

jurisdiction without the risk of unintended consequences that could further

complicate and delay these proceedings." Defendant Sexton sides with the

State on the question. The remaining defendants,2 who opposed the State's

motion for leave to appeal, now oppose a remand, arguing, among other things,

that the issues are discrete, and a decision from this court affirming the

preclusion of Sexton's testimony "may very well result in new plea offers that

could moot out the need for the Franks hearing" and thus continuation of the

appeal promotes judicial economy.

       In light of the Supreme Court's remand and having considered the

parties' various positions on the effect of that remand on this interlocutory


1
    Franks v. Delaware, 438 U.S. 154 (1978).
2
  Defendants Konteh and Wroten did not respond to the court's letter to the
parties asking their positions as to the effect of the Court's remand on this
appeal.
                                                                             A-2421-19T2
                                         3
appeal, we determine leave to appeal was improvidently granted. We

accordingly dismiss the appeal without prejudice. All stays of the trials of any

or all defendants imposed by this court are vacated. We do not retain

jurisdiction.

      Appeal dismissed.




                                                                         A-2421-19T2
                                        4